Citation Nr: 1427919	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  08-23 415	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating for a low back disability in excess of 10 percent prior to July 27, 2012 and in excess of 20 percent as of July 27, 2012.

2.  Entitlement to a compensable initial rating for peripheral neuropathy of the right lower extremity associated with a service-connected low back disability prior to July 27, 2012 and to an initial rating for the same neurological disorder in excess of 20 percent as of July 27, 2012.

3.  Entitlement to a compensable initial rating for peripheral neuropathy of the left lower extremity associated with a service-connected low back disability prior to July 27, 2012 and to an initial rating for the same neurological disorder in excess of 20 percent as of July 27, 2012.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 2008 to January 1990.

This matter is before the Board of Veteran's Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claims file was subsequently transferred to Columbia, South Carolina.

In June 2012, the Board remanded this matter for additional development.  Pursuant to the remand instructions, the RO scheduled the Veteran for a VA spine examination and readjudicated his claim for an increased initial rating for a low back disability.  The Board finds substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

In January 2013, the Appeals Management Center (AMC) granted service connection for tinnitus; consequently, this issue is no longer on appeal and is not addressed in this opinion.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In January 2013, the AMC granted service connection for peripheral neuropathy of the right and left lower extremities and rated both disabilities as 20 percent disabling (effective July 27, 2012).  The AMC also granted a 20 percent initial disability rating for the Veteran's service-connected low back disability (effective July 27, 2012).  See January 2013 Rating Decision; see also April 2013 Supplement Statement of the Case (SSOC).  VA assumes that claimants seek the maximum benefit allowed by law.  See AB v. Brown, 6 Vet. App. 35 (1993).  Because the maximum available benefit has not been awarded, the Veteran's increased initial rating claims for a low back disability and associated peripheral neuropathy of the right and left lower extremities remain in controversy.

The Virtual VA claims processing system contains additional documents that are pertinent to the present appeal.


FINDINGS OF FACT

1. Prior to July 27, 2012 the Veteran's low back disability was manifested by flexion greater than 60 degrees without pain, extension up to 10 degrees without pain, and a normal gait.

2. As of July 27, 2012 the Veteran's low back disability was manifest by flexion up to 55 degrees without pain, extension of up to 25 degrees without pain, no additional limitation in range of motion due to repetitive motion, and an antalgic gait.

3. Prior to July 27, 2012 the neurological symptoms associated with the Veteran's left and right lower extremities were of an unknown etiology and did not register on diagnostic tests, such as an MRI.

4. As of July 27, 2012 the Veteran's neurological disorder of the right lower extremity associated with lumbosacral strain was characterized by mild paralysis.

5. As of July 27, 2012 the Veteran's neurological disorder of the left lower extremity associated with lumbosacral strain was characterized by moderate paralysis.


CONCLUSIONS OF LAW

1. The criteria for an initial rating for a low back disability in excess of 10 percent prior to July 27, 2012 and in excess of 20 percent as of July 27, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a) Diagnostic Code (DC) 5237 (2013). 

2. The criteria for a compensable initial rating for peripheral neuropathy of the right lower extremity associated with a service-connected low back disability prior to July 27, 2012 and for an initial rating in excess of 20 percent for the same neurological disorder as of July 27, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.124(a) DCs 8520, 8521 (2013). 

3. The criteria for a compensable initial rating for peripheral neuropathy of the left lower extremity associated with a service-connected low back disability prior to July 27, 2012 and for an initial rating in excess of 20 percent for the same neurological disorder as of July 27, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.124(a) DCs 8520, 8521 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose that the notice is intended to serve has been fulfilled with the grant of service connection.  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this respect, the March 2006 letter, which notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claim, satisfied the duty to notify.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA's duty to assist under the VCAA includes obtaining service treatment records (STRs) and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and private medical records (PMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).  The July 2012 VA examiner reviewed the claims file, examined the Veteran, and recorded all pertinent clinical findings.  The examination report is adequate to determine the present level of the Veteran's low back disability and associated neurological disabilities.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.  

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs-a practice known as pyramiding-is prohibited.  Id; see 38 C.F.R. § 4.14.  

Increased Initial Disability Rating for a Low Back Disability

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, consideration must also be given to weakened movement, excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).  

The Schedule recognizes painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59.  Joints that are painful, unstable, or malaligned due to a healed injury are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints and not just to arthritis).

In Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011), the Court held that although painful motion is entitled to a minimum 10 percent rating, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  Id. at 43. 

The Veteran's low back disability has been rated under DC 5237 (lumbosacral or cervical strain); it was assigned a 10 percent disability rating prior to July 27, 2012 and a 20 percent disability rating as of July 27, 2012.  38 C.F.R. § 4.71a.  The Schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See Id., DCs 5235-5243.  The evaluation of intervertebral disc syndrome is discussed below.  Under the General Rating Formula:

A 10 percent rating is assigned for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

See id.  These criteria are applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  They "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).  

An August 2006 VA examination report noted that the Veteran has non-radiating back pain without weakness, stiffness, fatigability, or a decrease in endurance.  The Veteran reported no flare ups and that his pain was a 10 on a 1 to 10 scale where 10 indicates extreme pain.  The examiner noted that the Veteran performed his activities of daily living on an independent basis, worked as a forklift operator, and has had no incapacitating episodes.  On examination, the Veteran's spinal flexion was 115 degrees, extension was 14 degrees, left and right lateral flexion was 25 degrees, and left and right rotation was 25 degrees.  All degree measurements were without pain and there was no change with repetitive motion.  The examiner found no evidence of spasm, weakness, or tenderness to palpation, negative straight leg raises, and normal tendon reflexes and strength.

Private and VA medical records document the Veteran's ongoing history of back problems.  In March 2007, a VA physician noted a history of lumbosacral disease and diagnosed the Veteran has having myofascial low back pain.  The physician measured the Veteran's spinal flexion at up to 80 degrees and his extension at up to 10 degrees, noted that the Veteran's side bending was good bilaterally, and that a January 2006 low back x-ray was normal.  See also May 2007 VAMRs (observing a normal gait, functional range of motion of the lower extremities, and normal ability to transfer from chair to table).  Private medical records from the same month (May 2007) show range of motion at 30 degrees flexion with pain, 10 degrees extension with pain, and lateral bending and rotation at 15 degrees with pain bilaterally.  The private medical records also show decreased sensation in the left thigh.  In June 2007, an MRI of the lumbar spine was normal.

A September 2009 VA examination report documents that the Veteran's lumbar flexion was up to 70 degrees, his extension was up to 10 degrees, and his lateral flexion was up to 30 degrees bilaterally.  All ranges of motion were without pain and there were no additional limitations in range of motion with repetitive motion.  The Veteran reported some stiffness in his back and no incapacitating episodes within the last 12 months.  He also reported that prolonged standing aggravated his pain, denied having any flare ups, and stated that he uses a cane "at times" to help with ambulation.

VAMRs from September 2010 confirm that the Veteran experiences low back pain, but show no tenderness or muscle spasms along the lower spine.  In October 2010, imaging studies of the lumbar spine revealed minimal early degenerate disease.  A physical examination in January 2011 found that the range of spinal motion was within normal limits and that sensation and gait were also normal.  See October 2010 and January 2011 VAMRs.

The July 2012 VA examination report states that the Veteran has been diagnosed as having degenerative disc disease of the spine, right curvature of the thoracic spine, and left trace curvature of the lumbar spine.  Upon examination, the Veteran was able to flex up to 55 degrees and extend up to 25 degrees without pain.  His left and right rotation and lateral flexion were all 30 degrees with no objective evidence of painful motion.  There was no additional limitation in range of motion of the thoracolumbar spine due to repetitive motion.  The examiner noted low bilateral paraspinal tenderness and guarding and/or muscle spasm, but stated that the latter does not result in abnormal gait or spinal contour.  He also noted no muscle atrophy and normal motor strength, senses, and reflexes.

The July 2012 examiner observed functional loss-less movement than normal, pain, and deformity-that interfered with sitting, standing, and/or weight bearing.  He also observed that the Veteran wears a back brace on a regular basis, failed the "get up and go" test (requiring an individual to rise from a sitting position, stand momentarily, walk a few paces, and return to a sitting position), and has an antalgic gait.  The Veteran reported that his back pain is exacerbated by prolonged periods of sitting or standing, bending, or elevating his feet.

The evidence does not approximate findings for an initial disability rating for a low back disability in excess of 10 percent prior to July 27, 2012.  The medical evidence shows that the Veteran's low back disability worsened during this period; however, the March 2007 and September 2009 VA examination reports show that the Veteran's spinal flexion remained within the 60 to 85 degree range and documents no reduced range of motion with repetitive activity or evidence of spasms or weakness.  See also August 2006 VA Examination Report (finding that the Veteran's spinal flexion exceeded 60 degrees).  Although private medical records from May 2007 indicate spinal flexion at 30 degrees, these findings are inconsistent with VA examination and medical findings, including VA range of motion findings from the same month, which have consistently shown spinal flexion above 60 degrees.  See August 2006 VA Examination Report; March and May VAMRs; September 2009 VA Examination Report; October 2010 and September 2011 VAMRs.

Similarly, the medical evidence does not approximate criteria established by the General Rating Formula for an initial disability rating for a low back disability in excess of 20 percent as of July 27, 2012.  The July 2012 VA examination report found that the Veteran can flex up to 55 degrees and extend up to 25 degrees without pain and documented no additional limitation in spinal range of motion with repetitive movement.  Although the examiner noted some functional loss due to back pain, the range-of-motion findings do not indicate that this loss warrants a disability rating in excess of 20 percent for a low back disability. 

The Veteran's low back disability may be rated under DC 5243, which addresses intervertebral disc syndrome (IVDS).  38 C.F.R. § 4.71a.  IVDS is evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, depending on which rating method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2013).  38 C.F.R. § 4.71a, Note (6).

DC 5243 provides that IVDS with incapacitating episodes lasting a total duration of: at least 6 weeks during the past 12 months, warrants a 60 percent disability rating; at least 4 weeks but less than 6 weeks during the past 12 months, warrants a 40 percent disability rating; at least 2 weeks but less than 4 weeks during the past 12 months, warrants a 20 percent disability rating; and at least one week but less than 2 weeks during the past 12 months warrants a disability rating of 10 percent.  See 38 C.F.R. § 4.71a

The medical evidence dated before July 27, 2012 does not indicate that the Veteran experienced incapacitating episodes in connection with his back disability.  See August 2006 and September 2009 VA Examination Reports.  In contrast, the July 2012 VA examination report shows that the Veteran had incapacitating episodes over the last 12 months that required prescribed bed rest.  See 38 C.F.R. § 4.71a Note (1).  The episodes lasted for at least a week but less than two weeks.  The Veteran explained that he cannot do anything during these episodes, to include running and/or playing basketball, picking up his children, and sitting.  Based on the VA examiner's findings, the Veteran qualifies for a disability rating of 10 percent under DC 5243 as of July 27, 2012.  Because the Veteran's back disability qualifies for a 20 percent rating under the General Formula for the same period, his low back disability is rated under the General Formula, which provides for a higher rating than DC 5243.

Because imaging studies establish that the Veteran has arthritis of the lumbar spine, the Board has considered the DC's specific to arthritis.  38 C.F.R. § 4.71a, DC 5003; July 2012 VA Examination Report.  Under DC 5003, degenerative arthritis, established by x-ray findings, are rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  Id.  

By its express terms, DC 5003 does not allow for a separate rating based on arthritis of a joint when a compensable rating has already been assigned under a DC pertaining to limitation of range of motion.  See 38 C.F.R. 4.71a, DC 5003; see also 38 C.F.R. § 4.14 (prohibiting compensation of the same manifestations of a disability under various diagnoses).  Accordingly, a higher or separate rating is not warranted under DC 5003.  Id.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and entitlement to an initial disability rating for a low back disability greater than 10 percent prior to July 27, 2012 and greater than 20 percent as of July 27, 2012 is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2013); Gilbert, 1 Vet. App. at 55. 

Increased Initial Disability Rating for Peripheral Neuropathy of the Right and Left Lower Extremities, Secondary to Lumbosacral Strain

The Veteran has been diagnosed as having left and right side radiculopathy.  See July 2012 VA Examination.  Neurologic abnormalities that are associated with a back disability are rated separately under the appropriate DC.  See 38 C.F.R. § 4.71a.

The Veteran's neurological pain associated with his service-connected low back disability has been assigned a 20 percent rating under DC 8521 effective July 27, 2012 (diseases of the external popliteal nerve).  38 C.F.R. § 4.71a.  

DC 8521 provides a: 10 percent rating for mild incomplete paralysis of the external popliteal nerve; 20 percent rating for moderate incomplete paralysis of the external popliteal nerve; 30 percent rating for severe incomplete paralysis of the external popliteal nerve; and 40 percent rating for complete paralysis of the external popliteal nerve characterized by: foot drop and slight droop of first phalanges of all toes, no dorsiflexion of the foot, and no extension (dorsal flexion) of proximal phalanges of toes; abduction of the foot lost or abduction weakened; or anesthesia that covers the entire dorsum of foot and toes.  38 C.F.R. § 4.124a, DC 8521 (2013).

Neurological symptoms associated with the low back may also be rated under DC 8520 (paralysis of the sciatic nerve).  DC 8520 provides a: 10 percent rating for mild incomplete paralysis of the external popliteal nerve; 20 percent rating for moderate incomplete paralysis of the external popliteal nerve; 30 percent rating for moderately severe incomplete paralysis of the sciatic nerve; 60 percent rating for severe incomplete paralysis with marked muscular atrophy; and 80 percent rating for complete paralysis characterized by foot drop and slight droop, no active movement of the muscles below the knee, and weakened or (very rarely) lost flexion of the knee.  38 C.F.R. § 4.124a, DC 8520 (2013).

Neither the Schedule nor the regulations define "mild," "moderate," "moderately severe," or "severe."  Rather than relying on formal definitions, the Board uses these terms in a manner that best ensures an "equitable and just" outcome.  38 C.F.R. § 4.6 (2013).

In January 2007, a private physician diagnosed the Veteran as having radiculopathy of the lower extremities.  Similarly, in March 2007 a VA physician noted radiating back pain into the buttocks and legs.  However, during a June 2007 medical consult the Veteran insisted that he did not have radicular symptoms and an MRI of the lumbosacral spine was normal.  During the September 2009 VA examination, the Veteran reported radiating back pain.  However, he had negative straight leg raises bilaterally and showed good strength as well as normal reflexes and gait.  The examiner observed decreased sensation in the feet bilaterally suggestive of neuropathy.  He concluded that the neuropathy was of an unknown etiology, but unlikely the result of the Veteran's service-connected low back disability.

More recent evidence is negative for a neurological disorder, to include radiculopathy.  In December 2007, a neurological evaluation performed by a private physician was normal with no mention of radiculopathy.  An October 2009 VA neurological examination report noted the Veteran's statements regarding radiating back pain and a pins and needles sensation in his feet; however, the examiner found that the "Veteran does not have any neurological abnormalities suggestive of radiculopathy."  The examiner explained that MRI findings from July 2007 was entirely normal and did not suggest that the Veteran's claimed radicular pain was associated with his back.  Thus, the clinical medical evidence prior to July 2012-to include the October 2009 MRI and September 2009 negative straight leg raises-is negative for radicular symptoms.

In contrast, the July 2012 VA examiner diagnosed the Veteran as having mild radiculopathy on the right side and moderate radiculopathy on the left side.  On examination, the Veteran had a positive straight leg raising test on the left side, but a negative straight leg raising test on the right side.  The examiner noted that the Veteran's radiculopathy is characterized by severe intermittent right and left lower extremity pain and severe paresthesia and/or dysesthesia and mild numbness in both extremities.

Based on a review of the above evidence, the Veteran's service-connected left and right peripheral neuropathy is not entitled to 1) a compensable initial disability rating prior to July 27, 2012 or 2) a disability rating in excess of 20 percent as of July 27, 2012.  See 38 C.F.R. § 4.124a, DCs 8520, 8521.  Although the medical evidence indicates that the Veteran experienced neurological symptoms prior to July 27, 2012 and that these symptoms worsened during the pendency of the claim, it does not indicate that these symptoms manifested to a compensable degree prior to July 27, 2012.  See September 2009 and October 2009 VA Examination Reports.  Moreover, a 30 percent disability rating under DC 8520 or DC 8521 is warranted for moderately severe paralysis of the sciatic nerve and severe paralysis of the external popliteal nerve, respectively, and the July 2012 VA examination findings show that the neuropathy associated with the Veteran's back disability is, at worst, moderate.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and entitlement to a compensable initial rating for peripheral neuropathy of the right and left lower extremities, secondary to a service-connected low back disability, prior to July 27, 2012 and for an initial rating for the same neurological disorders in excess of 20 percent as of July 27, 2012 is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2013); Gilbert, 1 Vet. App. at 55. 

Entitlement to TDIU and an Extrashedular Rating

The Board has considered whether further action should be undertaken as to the implicit issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2013); see also Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009) (holding that TDIU is not a separate claim for benefits; rather, it involves an attempt to obtain an appropriate rating for a disability or disabilities).

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  A Veteran's level of education, special training, and previous work experience may be considered part of a TDIU claim.  A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered part of a TDIU claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18.  The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one disability must be ratable at 40 percent or more and the combined disability rating must be 70 percent or more.  Id.  Disabilities of one or both upper extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes.  Id.

The schedular criteria for TDIU have not been met during the appeals period.  See 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities are rated as follows: low back disability 20 percent disabling; peripheral neuropathy of the right lower extremity, secondary to lumbosacral strain, 20 percent disabling; peripheral neuropathy of the left lower extremity, secondary to lumbosacral strain, 20 percent disabling; and tinnitus as 10 percent disabling.  See January 2013 Rating Decision.  See also 38 C.F.R. §§ 4.71a, 4.87a, 4.124a.  The combined disability rating is 60 percent.  Because the Veteran's low back disability and associated neurological disorders (radiculopathy) result from a common etiology, they are rated as one disability at 50 percent for purposes of determining entitlement to TDIU.  See 38 C.F.R. § 4.16(a).  Thus, the Veteran does not have one service-connected disability rated at 60 percent or higher, or a combined rating of 70 percent or higher with one service-connected disability rated at 40 percent or more.  Id.

Veterans whose service-connected disabilities do not satisfy the schedular criteria for TDIU consideration may qualify for TDIU on an extraschedular basis.  VA regulations state that veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities are totally disabled.  38 C.F.R. § 4.16(b).  The Director of the Compensation and Pension Service considers the cases of Veterans who are unemployable by reason of service connected disabilities, but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  Extraschedular consideration for purposes of TDIU is based on whether a claimant's service-connected disabilities prevent him from working.

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); 38 C.F.R. §§ 3.341(a), 38 C.F.R. § 4.16(a).  VAOPGCPREC 75-91.  The Veteran's service-connected disabilities, employment history, educational, and vocational attainment are relevant to the issue of entitlement to TDIU.  38 C.F.R. § 4.16(b).

Although the record suggests that the Veteran's service-connected disabilities have an impact on his gainful employment, it does not suggest that the Veteran is unable to secure or maintain a substantially gainful occupation due to his low back disability, neurological disabilities, and/or tinnitus.  May 2007 PMRs note that the Veteran's back "pain has not affected his ability to work" and has minimally affected his activities of daily living.  During the September 2009 VA examination, the Veteran reported that he had lost two jobs because he had to take breaks due to his back disability, but denied that his back symptoms affected his activities of daily living.  During the October 2009 VA neurological examination, the Veteran reported that he last worked in 2008 and suggested that he stopped working due to limitations imposed by his back disability.  The VA examiner noted that "there was no medical reason for his stopping working except perhaps his legs."  See also February 2008 PMRs (stating that the Veteran worked as a forklift operator).  

The July 2012 VA examiner opined that the Veteran's "thoracic and lumbar conditions . . . [render him] unable to sit or stand for prolong periods" or to engage in bending, lifting, pushing, or pulling."  However, the examiner also opined that the Veteran "has Full use of upper extremities" and is "able to do sedentary employment, without difficulty."  The Veteran informed the examiner that he lost a previous job because he was unable to stand due to his back pain, but also reported that he is currently employed assembling computer parts.  See also February 2010 Statement (reporting that he was laid off).  He also reported that he is sometimes "got at" by his current employer for needing to sit down due to back pain, but that he can lift between 20 and 40 pounds during the workday with some difficulty and the use of a back brace.

Recent medical treatment records further establish that the Veteran is able to work despite the limitations imposed by his service-connected disabilities.  In October 2012, the Veteran reported that he enjoys his job and that he works seven days a week.  See September 2012 and October 2012 VAMRs.  VAMRs from December 2012 and April 2013 continue to indicate that the Veteran is employed.  Thus, although this appeal raises the issue of entitlement to TDIU, the evidence of record, to include the Veteran's own statements, does not establish that his service-connected disabilities prevent him from securing and/or maintaining a substantially gainful occupation.

Further, the evaluation of the Veteran's service-connected low back and associated neurological disabilities do not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the Schedule are averages, an assigned rating may not completely account for each claimant's circumstances even though the rating is adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  In exceptional situations where the rating is inadequate, the Board may refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  Thun, 22 Vet. App. at 115.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In making this determination, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If the second step is satisfied, the third step of the inquiry requires the case to be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Referral for extraschedular consideration is not warranted.  A comparison of the Veteran's low back and neurological disabilities and the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's symptoms-low back pain, pain with motion, stiffness, flare ups-are contemplated by the applicable DCs, which account for limited range of motion due the likes of pain.  See 38 C.F.R. §§ 4.71(a), DCs 5237, 8520, 8521.  Moreover, the Veteran's low back and associated neurological disabilities have not prevented him from securing employment or from performing routine activities.  September 2009 and July 2012 VA Examination Reports.  Thus, the Veteran does not have symptoms that have been left uncompensated or unaccounted for in the assignment of his schedular rating.  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and entitlement to TDIU or to an extraschedular rating is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2013); Gilbert, 1 Vet. App. at 55. 


ORDER

An initial disability rating for a low back disability in excess of 10 percent prior to July 27, 2012 and in excess of 20 percent as of July 27, 2012, is denied.

A compensable initial rating for peripheral neuropathy of the right lower extremity associated with a service-connected low back disability prior to July 27, 2012 and an initial rating for the same neurological disorder in excess of 20 percent as of July 27, 2012, is denied

A compensable initial rating for peripheral neuropathy of the left lower extremity associated with a service-connected low back disability prior to July 27, 2012 and an initial rating for the same neurological disorder in excess of 20 percent as of July 27, 2012, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


